NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


STEVEN ALLEN KING,                        )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-2996
                                          )
SANDRA LYNN KING,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P. Mercurio,
Judge.

Allison M. Perry of Florida Appeals,
P.A., Tampa, for Appellant.

Angela D. Flaherty of Flaherty Law
Firm, Sarasota, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and ATKINSON, JJ., Concur.